By the Court.

Lumpkin, J.,
delivering the opinion.
The action in this case was brought on a note given by the defendant to the plaintiff for $222 19, dated 4th of July, 1853.
The defendant pleads payment, and relies on a receipt given by the plaintiff to the defendant on the 10th of August, 1853, in full, of all notes and accounts up to that date. Plaintiff offers some proof to show that this note was not included in the settlement. The jury were of the opinion that it was not strong enough to overcome the receipt, and we think they were warranted in so finding. At least, it cannot be said that the testimony was strongly and decidely against the weight of the evidence.